DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 11-13, 16-17, and 19 are withdrawn from consideration. Claims 1-10, 14-15, 18, and 20 are rejected. 
Response to Arguments
Applicant’s request for rejoinder of Species II, believed to be referring to Invention II since there was no election of species made, is acknowledged. However, since Claim 10 remains rejected the request is currently denied pending examination of Claim 10.  
Applicant’s arguments, see Pg. 7 of the response, filed December 17, 2021, with respect to the objection of Claim 15 and 35 U.S.C. 112(b) rejections of Claims 2-6, 10, 14-15, 18, and 20 have been fully considered and are persuasive in light of amendments. The objection of Claim 15 and 35 U.S.C. 112(b) rejections of Claims 2-6, 10, 14-15, 18, and 20 have been withdrawn. 
Applicant’s arguments, see Pg. 7-14 of the response, filed with respect to the rejections of Claims 1, 5-10, 14-15, and 18 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ireland et al. (US 2016/0052621 A1) and Praisner (US 2010/0266385 A1). 
Regarding Claim 1 and Ireland, Applicant’s arguments are found to be persuasive. Specifically, the previously cited portions of Ireland do not clearly show the outlets dispersed in the target area on the airfoil concentrated together in groups located in the target area resulting in an irregular pattern of the outlets as claimed. However, this teaching would appear to have been obvious in view of other portions of Ireland which refer to varying the positions of CVGs along the span as explained in the rejection below. 

Regarding Bagnall (US 2005/0081530 A1), Bagnall was cited to show known areas that experience flow loss. Exactly how these losses would be addressed in the combination would depend upon the method of the base reference, Ireland. In other words, Ireland proposes a solution to a problem while Bagnall gives examples of where the problem occurs, ready for the solution. Bagnall is at least similar in that its method involves the use of passages that extend throughout the component. The passages being both in the airfoils and the shroud/hub suggests it would have been obvious for passages to not be limited to just the airfoil, but to extend to other portions as well. 
Regarding Giovannetti (US 2014/0165398 A1), Giovannetti was cited to show the general benefits of additive manufacturing. The injection passageways were introduced by the primary reference Ireland.
Similar to Claim 1, the addressing of the new limitations of Claim 20 will be explained in the rejection below in further view of Praisner. 
Regarding Claim 2, Applicant’s arguments that the prior art does not expressly teach the new limitations of “wherein the outlets are all located between the maximum thickness area and the trailing edge and the at least one inlet is located between the leading edge and the maximum thickness area” is found to be persuasive. However, the claim will be addressed in view of Praisner in the rejection below. 
Regarding Claim 3, these arguments have been addressed with respect to Bagnall noted above. 
Dependent Claim 9 and Claim 18 will be addressed in the rejection below in a similar manner to Claim 1 noted above. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 14-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, Lines 5-8 refer to “at least one inlet and a plural number of outlets on at least one of the pressure side and the suction side and an outlet on at least one of the pressure side and the suction side”. It is unclear if the claim requires both the inlet and the plural number of outlets to be on the same side. It is also unclear if the plural number of outlets and later recited outlet were intended to be the same limitation. For purposes of examination based on the disclosure, it is believed the first recitation of “a plural number of outlets” was intended to be where “an outlet” is recited. 
	Claims 14-15 and 18 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ireland et al. (US 2016/0052621 A1), hereinafter Ireland.
Regarding Claim 1, Figures 4a-4b of Ireland teach a turbomachine system comprising: an airfoil (50) including a leading edge, a trailing edge, a pressure side, and a suction side, wherein: the airfoil (50) is configured to influence an airflow as it passes through channels (space adjacent airfoil) adjacent the airfoil (50) from the leading edge to the trailing edge, the airfoil defines a number of aerodynamic passageways (flows through 61, 60, 59) having at least one inlet (61) and a plural number of outlets (59), the number of aerodynamic passageways are configured to deliver air from the airflow through the airfoil (50) to a target area (proximate 59), wherein the target area is targeted due to a propensity to generate undesirable flow losses. See also annotated Figure 4a’ below. Paragraph [0138] describe the outlet (59) as being capable of minimizing horseshoe or kidney vortices, thereby satisfying the broadest reasonable interpretation of the target area having a propensity to generate undesirable flow losses. 

    PNG
    media_image1.png
    561
    979
    media_image1.png
    Greyscale

The embodiments of Figures 4a-4b do not expressly teach the outlets dispersed in the target area on the airfoil and are concentrated together in groups located in the target area resulting in an irregular pattern of the outlets on the airfoil as claimed. However, an irregular pattern would have been obvious in view of a further embodiment of Ireland. 
Figure 5b of Ireland shows an embodiment wherein the CVGs (74, 79) are placed in an irregular pattern. The CVGs are directly related to the placement of the outlets (59) relative to outlets are dispersed in the target area on the airfoil and are concentrated together in groups located in the target area resulting in an irregular pattern of the outlets on the airfoil. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine system taught by Ireland such that the embodiments of Figures 4a-4b have outlets dispersed in the target area on the airfoil and concentrated together in groups located in the target area resulting in an irregular pattern of the outlets on the airfoil as suggested by Ireland, to provide the benefit of having a greater effect on areas known to have localized shock-wave generation.  
Regarding Claim 5, Ireland teaches the system as set forth in Claim 1. 
Figures 4a-4b of Ireland teach wherein the number of aerodynamic passageways couple the at least one inlet (61) with the outlets (59) through an internal cavity (60) in the airfoil (50). 
Regarding Claim 6, Ireland teaches the system as set forth in Claim 1. 
Figures 4a-4b teach a first plural number of inlets (61), including the inlet, and a second plural number of outlets (59), including the outlets (59), wherein the first plural number is different than the second plural number. Note that in addition to what is shown in the figures, paragraph [0138] describes the capabilities of the embodiment in Figures 4a-4b to be configured in the same manner as the LPT embodiment, Figures 2a-2c. The outlets (37) in the LPT embodiment are contemplates to be varied to provide redundancy in case of clogging [0113].
Regarding Claim 7, Ireland teaches the system as set forth in Claim 1. 
wherein the airfoil (50) comprises at least one of a stator and a rotor in at least one of fan, a booster and a compressor. Paragraphs [0063-0064] describe the embodiments contemplated to include a fan and booster/compressor. 
Regarding Claim 8, Ireland teaches the system as set forth in Claim 1. 
The airfoil comprising an additive manufactured structure is considered a product by process claim. Patentability of a product does not depend on its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113, I). With respect to the instant application, it can be seen in Figure 4a that the airfoil (50) comprises a unitary structure, which is the expected result of an additively manufactured structure. Therefore, the claim is anticipated by Ireland since there is no clear structural difference between the disclosed system and one made with an additive manufactured structure. 
Regarding Claim 9, Ireland teaches the system as set forth in Claim 1. 
Ireland teaches wherein the outlets (59) are configured to generate surface vortices on the suction side, wherein the channels include a first channel (space facing pressure side) on the pressure side and a second channel (space facing suction side) on the suction side, wherein the number of aerodynamic passageways conduct a part of the airflow from the first channel (via inlet 61), through the airfoil (50), and into the second channel (via outlet 59) (see also annotated Figure 4a’ above). The modification by the other embodiment of Ireland results wherein the outlets comprise multiple openings concentrated together to inject sheets of air on the suction side, as noted by paragraph [0145] discussing a “finer” pitch meaning a greater concentration. Paragraph [0002] acknowledges the acronym “CVG” used to describe the invention stands for “conformal vortex generator”.  See also the exemplary flow pattern in Figure 2c. 
Regarding Claim 10, as far as it is definite and understood, Figures 4a-4b of Ireland teach a method of manufacturing a turbomachine comprising: forming an airfoil (50) to include a leading edge, a trailing edge, a pressure side, and a suction side so that the airfoil (50) is configured to influence an airflow as it passes through channels (spaces adjacent surface of 50) adjacent the airfoil from the leading edge to the trailing edge; defining a number of aerodynamic passageways (61, 60, 59) having at least one inlet (61) and a plural number of outlets (59) on at least one of the pressure side and the suction side and an outlet (59) on at least one of the pressure side and the suction side; configuring the number of aerodynamic passageways to deliver air from the airflow through the airfoil (50) between the pressure side and the suction side; identifying areas of a passage defined between adjacent airfoils and opposing walls (not shown, a compressor expected to have more than one airfoil and adjacent structures) that have a propensity to generate undesirable flow losses; and targeting the outlets (59) to inject the air at the areas. See also annotated Figure 4a’ above. Paragraph [0138] describe the outlet (59) as being capable of minimizing horseshoe or kidney vortices, thereby satisfying the broadest reasonable interpretation of the target area having a propensity to generate undesirable flow losses. 
The embodiments of Figures 4a-4b do not expressly teach dispersing the outlets in the target area on the airfoil in concentrated together in groups located in the target area resulting in an irregular pattern of the outlets on the airfoil as claimed. However, an irregular pattern would have been obvious in view of a further embodiment of Ireland. 
Figure 5b of Ireland shows an embodiment wherein the CVGs (74, 79) are placed in an irregular pattern. The CVGs are directly related to the placement of the outlets (59) relative to CVG (51) exemplified in the embodiment of Figure 4a. Varying the pattern allows for the effectiveness to be varied across the span of the airfoil. This allows for places with localized dispersing the outlets in the target area on the airfoil in concentrated together groups located in the target area resulting in an irregular pattern of outlets on the airfoil. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the embodiments of Figures 4a-4b Ireland by dispersing the outlets in the target area on the airfoil in concentrated together in groups located in the target area resulting in an irregular pattern of the outlets on the airfoil as suggested by Ireland, to provide the benefit of having a greater effect on areas known to have localized shock-wave generation.  
Regarding Claim 14, as far as it is definite and understood, Ireland teaches the method as set forth in Claim 10. 
Figures 4a-4b of Ireland teach coupling, by the number of aerodynamic passageways, the inlet (61) with the outlet (59); and defining an internal cavity (60) in the airfoil (50) as a part of the number of aerodynamic passageways. 
Regarding Claim 15, as far as it is definite and understood, Ireland teaches the method as set forth in Claim 10. 
Figures 4a-4b of Ireland teach forming plural inlets (61) and plural outlets (59) in the airfoil (50), wherein there is a different number of plural outlets (59) than of the plural inlets (61). Note that in addition to what is shown in the figures, paragraph [0138] describes the capabilities of the embodiment in Figures 4a-4b to be configured in the same manner as the LPT embodiment, Figures 2a-2c. The outlets (37) in the LPT embodiment are contemplates to be varied to provide redundancy in case of clogging [0113].
Regarding Claim 18, as far as it is definite and understood, Ireland teaches the method as set forth in Claim 10. 
Ireland teaches generating, by the outlet (59), surface vortices on the suction side of the airfoil (50); defining channels to include a first channel (space facing pressure side) on the pressure side and a second channel (space facing suction side) on the suction side; constructing the number of aerodynamic passageways to conduct a part of the airflow from the first channel (via inlet 61), through the airfoil (50), and into the second channel (via outlet 59) (see also annotated Figure 4a’ above). The modification by the other embodiment of Ireland results in defining the outlets as multiple openings concentrated together to inject sheets of air on the suction side, as noted by paragraph [0145] discussing a “finer” pitch meaning a greater concentration. Paragraph [0002] acknowledges the acronym “CVG” used to describe the invention stands for “conformal vortex generator”.  See also the exemplary flow pattern in Figure 2c.

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Ireland in view of Praisner (US 2010/0266385 A1), hereinafter Praisner. 
Regarding Claim 2, Ireland teaches the system as set forth in Claim 1. 
Ireland teaches wherein the airfoil (50) includes a maximum thickness area between the leading edge and the trailing edge where the airfoil (50) is most thick (see thickness of annotated Figure 4a’ above). 
It is unclear from Figures 4a-4b if the outlets are all located between the maximum thickness area and the trailing edge and the at least one inlet is located between the leading edge and the maximum thickness area as claimed. However, the positionings of the inlets and outlets would have been obvious in view of Praisner. 
between the maximum thickness area and the trailing edge given operating conditions and airfoil shapes which place areas of losses in the specified area. The inlets (62) are preferably placed as far upstream, in other words closer to the leading edge, as possible in order to make use of the static pressure along the pressure side surface [0018]. This includes a location between the leading edge and the maximum thickness area, since the maximum thickness area is downstream of the leading edge. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ireland such that the outlets are all located between the maximum thickness area and the trailing edge and the at least one inlet is located between the leading edge and the maximum thickness area as suggested by Praisner, since one of ordinary skill in the art would know to place the outlets in appropriate areas depending on the airfoil shape and it is preferred for the inlets to be placed in areas with higher static pressures. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ireland in view of Li et al. (US 2014/0271158 A1), hereinafter Li, and Bagnall et al (US 2005/0081530 A1), hereinafter Bagnall.
Regarding Claim 3, Ireland teaches the system as set forth in Claim 1.

Figure 2 of Li teaches a system with a shroud (26) and a hub (24) configured to channel the airflow, wherein the airfoil (28) is disposed between the shroud (26) and the hub (24). The shroud and hub (26, 24) help define a portion of the annular gas path for the system and supports the airfoil (28) [0027]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ireland such that the system comprises a shroud and a hub configured to channel the airflow, the airfoil is disposed between the shroud and hub as suggested by Li, to provide the benefits of defining a gas path and supporting the airfoil.  
Ireland and Li do not expressly teach wherein at least one of the hub and the shroud includes a part of the number of aerodynamic passageways and at least some of the outlets as claimed. However, including a part of the passageway would have been obvious in view of Bagnall. 
Figures 2-3 of Bagnall teaches a system having an airfoil (62) connected to a shroud (66) and a hub (64). At least one of the hub (64) and the shroud (66) includes a part of the number of aerodynamic passageways (72 through 62 to 80) and at least some of the outlets (74, 76) [0031]. Note that the term “outlet” used referring to Bagnall is intended to refer to the aperture for purposes of labeling, not a direction of flow. The passageway allows for the use of outlets (74, 76) provided on the shroud (66) and hub (64) respectively. These outlets are provided in areas that are known to experience flow losses [0029, 0031]. Thus, Bagnall shows that not only are flow losses recognized to be along the airfoil of the system, but also on the adjacent shroud and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system taught by Ireland-Li such that at least one of the hub and the shroud includes a part of the number of aerodynamic passageways and at least some of the outlets as suggested by Bagnall, to provide the benefit of additionally reducing flow losses in the shroud and hub regions.  
Regarding Claim 4, Ireland, Li, and Bagnall teach the system as set forth in Claim 3. 
The modification by Bagnall in Claim 3 results wherein the number of aerodynamic passageways include a cavity that has a segment in each of the airfoil, the hub, and the shroud, and wherein the cavity extends through the hub, the shroud and through the airfoil from the hub to the shroud, as exemplified by the cavity that has a segment in the airfoil (62), hub (64 via 80) and shroud (66 via 72) in Figure 2 of Bagnall. 

Claim 8, solely for purposes of expediting prosecution, is rejected under 35 U.S.C. 103 as being unpatentable over Ireland in view Giovannetti et al. (US 2014/0165398 A1), hereinafter Giovannetti. 
Regarding Claim 8, Ireland teaches the system as set forth in Claim 1. 
Ireland does not expressly teach an additive manufactured structure as claimed. However, an additive manufactured structure would have been obvious in view of Giovannetti. 
Figure 1 of Giovannetti shows an airfoil (1), wherein the airfoil (1) comprises an additive manufactured structure. Additive manufacturing allows for greater design flexibility compared to other technologies [0052-0053]. 
. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ireland in view of Li and Praisner.
Regarding Claim 20, Figures 4a-4b of Ireland teach a turbomachine system comprising: an airfoil (50) including a leading edge, a trailing edge, a pressure side, and a suction side, wherein the airfoil defines a number of airflow channels (across pressure and suction sides) in the turbomachine; the airfoil is configured to influence the airflow as it passes through the airflow channels from the leading edge to the trailing edge, the airfoil defines a number of internal aerodynamic passageways (through 61, 60, 59), each of the internal aerodynamic passageways having an inlet (61), a cavity (60), and an outlet (59), the internal aerodynamic passageways are configured to deliver air from the airflow through the airfoil (50) to the outlets (59), and the outlets (59) are configured to inject the air at areas of the airflow channels targeted due to their propensity to generate undesirable losses in the airflow channels. See also annotated Figure 4a’ above. Paragraph [0138] describe the outlet (59) as being capable of minimizing horseshoe or kidney vortices, thereby satisfying the broadest reasonable interpretation of the target area having a propensity to generate undesirable flow losses. 
Ireland does not expressly teach a shroud and a hub configured to contain an airflow, a plurality of airfoils disposed between the shroud and the hub as claimed. However, a shroud and hub would have been obvious in view of Li. 
a shroud (26) and a hub (24) configured to contain an airflow, a plurality of airfoils (28) disposed between the shroud (26) and the hub (24), the shroud (26), the hub (24), and the airfoils (28) define a number of airflow channels (20). The shroud and hub (26, 24) help define a portion of the annular gas path for the system and supports the airfoil (28) [0027]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ireland such that the system comprises a shroud and a hub configured to contain an airflow, a plurality of airfoils disposed between the shroud and the hub, the shroud and the hub and the airfoils define a number of airflow channels as suggested by Li, to provide the benefits of defining a gas path and supporting the airfoil. 
The embodiment of Figures 4a-4b of Ireland and Li do not expressly teach the outlets dispersed in the target area on the airfoil in concentrated together groups located in the target area resulting in an irregular pattern of the outlets on the airfoil, the outlets are not evenly spaced on the airfoil between the hub and the shroud as claimed. However, concentrating the outlets would have been obvious in view of a further embodiment of Ireland. 
Figure 5b of Ireland shows an embodiment wherein the CVGs (74, 79) are placed in an irregular pattern. The CVGs are directly related to the placement of the outlets (59) relative to CVG (51) exemplified in the embodiment of Figure 4a. Varying the pattern allows for the effectiveness to be varied across the span of the airfoil. This allows for places with localized shock generation to be more affected [0145]. As a result of a finer pitch pattern at targeted areas, the outlets are dispersed in the target area on the airfoil in concentrated together groups located in the target area resulting in an irregular pattern of the outlets on the airfoil, the outlets are not evenly spaced on the airfoil. 

Ireland and Li do not expressly teach where the irregular pattern results in the outlets being located closer to the trailing edge than to the leading edge as claimed. However, placing the outlets closer to the trailing edge would have been obvious in view of Praisner. 
Figure 3 of Praisner teaches a system comprising an airfoil with a number of aerodynamic passageways having an inlet (62) and an outlet (68). Similar to Ireland, the purpose of the passageways is to inject airflow at areas with a propensity to generate losses [0005]. The outlets (68) are preferably placed proximate the separation point (52) where the losses occur. The exact position of the area where losses occur depends on the shape of the airfoil [0017, 0019]. Therefore, one of ordinary skill in the art would place the outlets closer to the trailing edge than to the leading edge given operating conditions and airfoil shapes which place areas of losses in the specified area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ireland-Li such that the outlets are located closer to the trailing edge than to the leading edge as suggested by Praisner, since one of ordinary skill in the art would know to place the outlets in appropriate areas depending on the airfoil shape.
If Applicant has further proposals regarding how to distinguish the patterning of the outlets, Applicant is encouraged to discuss such proposals by interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745